Title: To George Washington from Major General William Heath, 31 August 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge, Augst 31th 1776

Ever Since my arrival at New york I have considered this Post to be the Key of the Island, and Consequently of great Importance[.] Its Importance at this Time is apparently Enhanced, And much more is necessary to be Done than we Can Possibly Do with our few Scattered Troops, General Clintons five Regiments Consist of near 1400 Rank and file fit for Duty Two Hundred of that number are on Command with General Mifflen 300 are at mount Washington and Colo. Grahams Regiment Remains near Hunts Point, to Prevent the Enemys Landing near That Place (And Indeed I think there is a greater Probability that a Body of the Enemy may be Thrown Over from Flushing to Hunts Point than at any other Place, and the Disaffected on Long Island Can in a few Hours Collect a Sufficient number of Boats with those belonging to the Ships to Set over a Considerable Body of Troops in a short Time). After Deducting these Several Detachments the Remainder is short of 800 & these in Scattered Quarters at present—which Puts it out of Our Power to Throw up So many works as I could Wish to See, But our greatest want is that of artificers and Tools, for the Building of Several Stores for Provisions[,] Magazines, Sheds for the Troops, Bake House &c. which are much wanted and if the artificers are not now wanted at the City some of them might be well Employd here, We are also in Great want of an Artillery officer or Two,

Colo. Knox has lately Sent to this Post Lieut. Preston upon whose arrival I ordered fifty active young men to be Draughted for the artillery Service[.] the Lieut. has been Sick ever Since, The Detachment Can do nothing being destitue of an Instructor and wholly unacquainted with Cannon[.] Capt. Horton at mount Washington having Sent a Detachment with General Mifflen has it not in his Power to Aid us.
If the Quarter Master General has any Planks at the City, proper for Platforms they are much wanted here as it Does not appear that Mr Cranch Can Obtain any this way Short of Albany—which Cannot be got here under Several days and are Immediately wanted.
I think the Evacuating of Long Island was a wise and Prudent Manoeuvre, and that it is now much more in Our Power to Defeat the Enemy than before, I regret nothing Save their acquisition of So much fresh Provisions, and our Loss of So much Labour, your Excellency will permit me again to repeat, that I think there is great Probability that the Enemy will Throw over a Body of Troops from Flushing or Some where near that Place as it Can be Done with the greatest Ease—But shou’d your Excellency think otherwise I will immediately upon Signification thereof order Col. Graham’s Regiment up here. I have the Honor to be with the greatest respect your Excellency’s most Humble Servt.
